DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 07/01/20 for application number 16/918,744.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Imamura, US PGPUB 2018/0203623, discloses a power supply controller may make a decision on starting and stopping the supply of power to the SSD-A and SSD-B on its own and independent of an instruction from the CPU.  
Conrad et al., US PGPUB 2014/0189225, discloses a voltage regulator providing a voltage reduction independent of the operating system requested C-state change.
Robertson et al, US Pat. No. 8,638,161, discloses a power regulator circuit providing power to power rails independently of a control signal when the supply power is below a threshold.  
However, none of the references, individually nor in combination, disclose a power supply controller that is configured to generate the first PWM signal, to generate the second PWM signal, to receive a plurality of power management instructions from the CPU over a data 
Claims 10 and 17 repeat the same limitations as recited in Claim 1, and thus are allowed accordingly.
Claims 2-9, 11-16, and 18-20 depend on claims 1, 10, and 17, respectively, and are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186